DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11141305B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of U.S. Patent No. 11141305B2 recites all of the features and limitations of claim 12 of instant application, while at the same time, including extra features as follow: “wherein said tub sealing element is coupled to an engagement pin, said tub has a slot on a side of said tub, said engagement pin disposed within said slot on said tub, wherein said step of rotating said tub sealing element in relation to said tub includes the step of sliding said engagement pin within said slot on said tub”. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim Objections
Claim 5 objected to because of the following informalities:  In lines 3-4 of claim 5, which recites: “and having and insertion cylinder circumference” appears to be a typo, which should be amended to read “and having an insertion cylinder circumference”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " and said tub sealing portion of said tub sealing element” in line 24.  There is insufficient antecedent basis for this limitation in the claim.  
Meanwhile, Examiner submits that, as best understood by Examiner, “said tub sealing portion” should be amended to read “said top sealing portion” so as to establish proper antecedence. 
Claims 2-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of being dependent upon a rejected base claim of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 9 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Richardson et al. (US 20200206014, hereinafter referred to as "Richardson").
Regarding claim 1, Richardson discloses an anti-ligature device for use with restraints (Figs 1-9, restraint ring receptacle having a ligature resistant profile, restraint ring 14 for use as anchor to secure subject to furniture using straps as restraint, [0002]), the restraints used within an environment (straps/ restraints can be used inside a room where bed as shown in Fig. 21), the environment having a mounting location ([0002] mounting location can be furniture such as a bed), said mounting location including a hole into which said anti-ligature device is mounted (Figs 9 and 10, bottom wall 132 of base 10 has a hole 32, but because the anchor fastener 19 is a threaded fastener, therefore,  implies that hole 32 can also be threaded so as to allow continuation of fastening by 19 downward through the hole 32 to the bed frame for mounting), said anti-ligature device (Fig. 12) comprising: a tub (Figs 1-9, base 10), said tub being open at one end (Fig. 8, base 10 at end with hole 32), said tub having an outer surface (Figs 1-9 show various exterior surfaces of base 10) and an inner surface, said tub inner surface partially defining an inner cavity (Fig. 3a, inner surfaces of base 10 partially define cavity for 40, 42 and 44 to reside), said tub being dimensioned for insertion into said mounting hole such that said tub fits within said hole (see annotated figure A below), said tub outer surface being inaccessible from said environment when said tub is inserted into said hole (no specific structural limitations are recited herein of the inaccessible nature of the tub outer surface, as best understood by examiner, base 10 with the installation of the restraint ring 14 alongside the presence of the sidewalls 126 of the cove 128, together make the tub outer surface being at least partially inaccessible from environment of bed in a room in Fig. 11), a tub securing element, said tub securing element secured to said inner surface of said tub and the mounting location ([0054]: anchor fastener 19 extends through base 10 to engage bottom wall 132 to attach base 10 to a bed 116; Fig. 12 and annotated figure A below, anchor fastener 19 is coupled to mounting location within mounting hole); a compressible element having a first end and a second end (Fig. 26, spring 536 together with the actuator 530 form compressible element, with 2 ends), said compressible element disposed within said inner cavity of said tub (Figs 24 and 27, spring 536 and actuator 530 both belonging as part of ball lock pin 500 are disposed within inner cavity of 10) and coupled at said first end to said tub (Fig. 32, at first end / furniture end 564 of 530 is coupled to base 10 at near bottom portion thereof; Fig. 3a shows base shaft 44 tip appears to be coupled to base 10 at bottom portion also); a tub sealing element (Fig, 24, main parts of ball lock pin 500), said tub sealing element having a restraint element for engaging the restraints (Fig. 13, change in diameter from head 40 to ring shaft 42 is interpreted as restraint element, where restraint ring 14 is inserted into; for engaging the restraining ring 14, see Figs 2, 8, 9, 12), said tub sealing element coupled to said compressible element at said second end  (Fig. 24, main parts of 500 coupled to 536 and 530 at one end (near ring end 528)), said tub sealing element (Fig, 24, main parts of ball lock pin 500) having an insertion portion (Fig. 24, ball tube 506) and a top sealing portion (Fig. 24, body 504, or Figs 3a and 13, head 40 of 24), said top sealing portion of said tub sealing element coupled to said insertion portion (504 coupled to 506, or 40 coupled to base shaft 44), said insertion portion (506) compressing said compressible element (506 compressing spring 536 through the actuator 530) when said tub sealing element (main parts of 500)  is inserted into said tub (Fig. 27, 500 inserted into tub 10) such that said tub sealing element is under force by action of said compressible element when inserted into said tub (Fig. 27, main parts of 500 can be forcibly inserted into base 10 against spring 536 and actuator 530, [0062] actuator 530 bears against ball shaft 538); at least a portion of said tub sealing element being exposed to the environment in an open position of said anti-ligature device (Fig. 26, at least ligature resistant taper 520 and tamper resistant actuator 502, and ligature resistant taper 520  of the ball lock pin 500 can be exposed to the room/environment under the unlocked position, see [0066] lines 7-10), said restraint element for engaging the restraints being accessible in said open position (Fig. 13, the quick release fastener 24 can be removed from restraint ring 14 and the base 10  when under unlocked position, so as to be accessible), and said tub sealing element being inserted into said tub in a closed position of said anti-ligature device ([0066] lines 4-6: locked position, ball partially extending from the ball tube and in the first ball recess, see also Fig. 32, first ball recess 560, actuator 530 bears against ball shaft 538 disposed in ball tube, see [0062] lines 5-8, ball lock pin 500 inserted into base 10, Fig. 28), said restraint element being disposed entirely with said tub in said closed position (Fig. 28, ball lock pin 500 being disposed entirely with base 10, while in locked position, see [0062] lines 5-8), and said tub sealing portion of said tub sealing element sealing said open end of said tub in said closed position (Figs 26, 28-39, collar 550 together with moveable actuator 530 and key end 512 and 520 serve to seal open end / quick release hole 30 of base 10, see Figs 13, or to seal opening 546 in Fig. 27). 
Annotated Figure A of Fig. 12 of Richardson

    PNG
    media_image1.png
    567
    676
    media_image1.png
    Greyscale

Regarding claim 2, Richardson discloses wherein said environment is a room ([0001] recites “intensive use furniture” implies of possible hospital usage, and bed in Figs 11, 18 and 21 resemble a hospital bed in a room) and said restraint is a restraining strap for restraining a person ([0002] recites of restraint ring used as an anchor to secure using straps, and of bed or chair to be restrained to, thereby implying restraining usage for a person), said restraint element is a slot for receiving said restraining strap (Fig. 12, restraint ring 14 appears to be a slot for receiving strap in [0002]), and said mounting location within said environment is one of a floor, a wall, or a piece of furniture ([0002] mounting location can be furniture such as a bed).

Regarding claim 7, Richardson discloses wherein said tub sealing element (500) has at least one lock (Figs 3a, 13: locking mechanism 46 together with release mechanism 25), said lock (46 and 25) having an engagement element (46) that secures said tub sealing element (500) to said tub (10) at a locking element (58) within said tub when said anti-ligature device is in said closed position (Figs. 3a, 13,  [0056]: locking mechanism 46 engaged locking shoulder 58 of base 10 when main part of 500 or 24 is fully inserted with base 10 in the locked position; Figs 5, 9, 27, 32).

Regarding claim 9, Richardson discloses wherein said at least one lock comprises at least one locking pin coupled to said insertion portion and a keyway coupled to said locking pin (Fig. 13, keyway at 25 with locking mechanism 46 and locking shoulder 58 combined with 530 (locking pin) of Fig. 26 form a lock), said keyway disposed on said top surface of said tub sealing element (Figs 3a and 12, keyway is seen at top surface of 24 at 40).

Regarding claim 12, Richardson discloses a method of locking an anti-ligature device (Fig. 12), said anti-ligature device comprising a tub and a tub sealing element, (Fig. 12, base 10 and Figs 3a and 27, quick release fastener 24 and ball lock pin 500) said tub sealing element disposed within said tub and slidably engaged with said tub (Figs 3a and 32, 24 and 500 are slidably engaged with base 10), said tub sealing element having a top surface (Figs 3a and 32, 24 and 500 have a top surface towards top of pin chamber 544), said tub sealing element having at least one lock (Figs 3a, 13: locking mechanism 46 together with release mechanism 25) disposed on said top surface, said device having a first position in which said tub sealing element is fully disposed within said tub and said top surface is flush with a mounting surface within the environment (Figs 3a and 32, 24 and 500 are fully disposed in 10, and 24 and 500 have a top surface towards top of pin chamber 544 that is flush with a mounting surface of 10 directly contacting top surface within environment of the inside of base 10), said device having a second position in which said tub sealing element is at least partially removed from said tub and said tub sealing element is exposed to the environment (Figs 13 and 27, 24 and 500 are removed from attachment to 10, and 24 and 500 are exposed to environment), said device further comprising a compressible element (Fig. 26, spring 536 together with the actuator 530 form compressible element) disposed within said tub (Fig. 32, spring 536 disposed within 10) and coupled to said tub and said tub sealing element (Fig. 26, 536 coupled to 500 and in turn 500 coupled to 10), said tub sealing element having a slot for engaging restraints to said device (Fig. 13 and [0052] and [0053], restraint ring 14 has an open loop portion 16 for engaging straps at strap opening 22 on open loop portion 16), said slot being disposed within said tub when said device tub is in said first position (Fig. 12, open loop portion 16 is disposed adjacent to 10 in first (attached) position), said slot being exposed to the environment when said device is in said second position (Fig. 13 shows open loop portion 16 in second (detached) position), said method comprising: pushing said tub sealing element at said top surface to release said tub sealing element from said first position (Fig. 13, using the key 32, to push 24 at front surface to release 24 from locked position); rotating said tub sealing element in relation to said tub (using key 32 to rotate 24 while engaged in the keyway, in relation to 10 being stationary); releasing said tub sealing element to allow said compressible element to force said tub sealing element and said device to attain said second position and expose said slot to the environment (536 spring can force 500 to be at a released position, since main parts of 500 had been forcibly inserted into 10 against spring 536 and actuator 530, [0062] actuator 530 bears against ball shaft 538); securing a restraint using said slot (restraint ring 14 has strap opening 22, [0002] and [0053]); unsecuring said restraint from said slot (remove strap from attachment through strap opening 22); pushing said tub sealing element at said top surface; rotating said tub sealing element in relation to said tub to force a compression of said compressible element and cause said tub sealing element and said device to attain said first position; and locking said device in said first position by engaging said lock (Fig. 13, key 32 can be used to push and rotate 24 at front surface to lock 24, spring 536 can be compressed to exert force, end result being achieving first (locked) position of Fig. 3a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US 20200206014, hereinafter referred to as "Richardson") in view of Grover (US 7654027, hereinafter referred to as "Grover").
Regarding claim 4, Richardson alone fails to disclose wherein said tub has a top surface at said open end, said open end of said tub has a circumference profile, said top sealing portion of said tub sealing element has a top surface, said top surface of said top sealing portion has a circumference profile, said circumference profiles of said open end of said tub and said tub sealing element being identical in shape, said circumference profile of said open end of said tub being slightly larger than said circumference profile of said tub sealing element, said top sealing portion of said tub sealing element fitting within said open end of said tub in said closed position such that said top surface of said tub is substantially coplanar with said top surface of said tub sealing element, said seal being provided by a continuous top surface of said anti-ligature device.
However, Grover teaches the following: wherein said tub has a top surface at said open end (Figs 1-3, top surface of knob 130), said open end of said tub has a circumference profile (Figs 2 and 3,  open end at top of knob 130 is circular in profile), said top sealing portion of said tub sealing element has a top surface (Figs 3 and 4, top surface at sealing portion 340 of plunger 300 and knob 130 combined), said top surface of said top sealing portion has a circumference profile (Fig. 4, top surface of 130 and 340 is circular in profile), said circumference profiles of said open end of said tub and said tub sealing element being identical in shape (Fig 4, open end of tub is circular and top surface of 130 and 340 combined are same identical circular shape), said circumference profile of said open end of said tub being slightly larger than said circumference profile of said tub sealing element (Fig. 4, circular shape of top of 130 larger than top surface of 340), said top sealing portion of said tub sealing element fitting within said open end of said tub in said closed position such that said top surface of said tub is substantially coplanar with said top surface of said tub sealing element (Figs 5 and 6, top surface of 340 coplanar with top surface of portion of tub 130, when in locked position, see bearings 150 extended radially to lock the sling swivel 100), 
Furthermore, Richardson and Grover together teach the following: said seal being provided by a continuous top surface of said anti-ligature device (by combining features of quick release fastener 24 and ball lock pin 500 of Richardson with the tub (130/115/110) and tub sealing element (340/310/300) and sling loop 160 of Grover, an anti-ligature device has a continuous top surface of Figs 3 and 5 of Grover). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Richardson by Grover based on the following rationale, referring to [0054] lines 1-5 of Richardson which explains that multiple fastener cove 128 structures of claim shell shaped sidewalls 126 (see also Fig. 11 for details) must be molded to the bed 116 frame/box, for accommodating each of the anti-ligature device.  Therefore, the anti-ligature system of Richardson cannot be adapted to any other conventional bedding frame/box without such specialized fastener cove features.  Meanwhile, because Grover teaches of a simple cylindrical threaded recess structure formed within an object (i.e. firearm 370) for which a swing swivel and base can be mounted thereto, as a result, such cylindrical mounting threaded recesses of Grover can be easily formed by to conventional bed frame/boxes without requiring extra sets of fastener coves being molded, and thus is more versatile and flexible than Richardson for adoption in the market.
Regarding claim 5, Richardson fails to disclose wherein said tub is a cylindrical tub, said top sealing portion of said tub sealing element is a cylindrical lid, said insertion portion of said tub sealing element is an insertion cylinder, said insertion cylinder coupled to said cylindrical lid and having and insertion cylinder circumference, said lid circumference being greater than said insertion cylinder circumference such that a lip portion of said cylindrical lid is formed as defined by a portion of the cylindrical lid that extends outside the insertion cylinder circumference.
However, Grover teaches wherein said tub is a cylindrical tub (Figs 1-3, tub (130/115/110) is cylindrical), said top sealing portion of said tub sealing element is a cylindrical lid (Figs 2 and 3, top part of 340 of plunger 300 and knob 130 combined are of a cylindrical lid), said insertion portion of said tub sealing element is an insertion cylinder (Fig. 3, upper part of 300 is cylindrical inserted into 115), said insertion cylinder coupled to said cylindrical lid and having and insertion cylinder circumference (Fig. 4, upper part of 300 is circular in circumference), said lid circumference being greater than said insertion cylinder circumference (Fig. 4, circumference of lid of 130 and 340 is larger than circumference of 300) such that a lip portion of said cylindrical lid is formed as defined by a portion of the cylindrical lid that extends outside the insertion cylinder circumference (Fig. 3, 135 / lip). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Richardson by Grover based on the same rationale as previously discussed for claim 4 above, thereby omitted herein for brevity. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US 20200206014, hereinafter referred to as "Richardson").
Regarding claim 8, Richardson discloses wherein said at least one lock (Figs 3a, 13: locking mechanism 46 together with release mechanism 25) comprises at least one locking pin coupled to said insertion portion (Fig. 26, part of 530 to 508 with ball cam surface 540 coupled to 506), said tub includes at least one key hole on said inner surface of said tub (Fig. 13, base 10 has quick release hole 30 for key 32 on inside cylindrical surface at 60), said tub sealing element (Fig. 13, 40, 42, 44 of 24) includes a keyway (Fig. 13, keyways shown at end of 25, for which key 32 has a small raised edge to fit) coupled to said locking pin (by means of combining features and elements taken from two embodiments thereof, the keyway of 25 of Fig. 13 of one embodiment of Richardson can be modified to be coupled to 530 of another embodiment of Fig. 26 of Richardson), said keyway disposed on said top surface of said tub sealing element (Figs 12 and 13, keyway disposed on end surface of quick release fastener 24), said keyway used to engage said at least one locking pin in said key hole in said tub when said tub sealing element is in said fully inserted position and said keyway is activated (Fig. 13, base 10 has quick release hole 30 on inside cylindrical surface at 60; Fig. 26 has 530 (locking pin) to be modified to be in 30 when 40, 42, 44 (tub sealing element) is fully inserted in 30 when keyway at 25 is activated by key 32, see Fig. 3a). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be combining features and elements taken from two embodiments of Richardson based on the rationale that the keyway of release mechanism 25 of one embodiment is useful and effective to serve the function as a security/locking device for preventing unauthorized tampering or providing the functionality of ligature resistance, since a specific key is required to fit the keyway for successfully unlocking, meanwhile, referring to another embodiment of Fig. 26, actuator 530 is a tamper resistant actuator (see [0061] for details) of the another embodiment and has a ball lock at one end with the ball 510, which serves the purpose of resistance to people attempting to performed brute force breaking. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US 20200206014, hereinafter referred to as "Richardson") and further in view of Powers 09510 dual expansion bolt anchor sold on amazon.com dated March 04, 2014 (hereinafter referred to as "Powers").
Regarding claim 111, Richardson discloses wherein said tub securing element is a threaded rod ([0054] recites that anchor fastener 19 may be a threaded fastener), said bottom 2portion of said tub includes a threaded hole through which said threaded rod is coupled (Figs 9 and 10, bottom wall 132 of base 10 has a hole 32, but because the anchor fastener 19 is a threaded fastener, therefore, it would be logical to imply that hole 32 can also be threaded so as to allow continuation of fastening by 19 downward through the hole 32 to the bed frame for mounting),
However, Richardson fails to disclose said mounting location hole having is a double expansion-type anchor, said double 4expansion anchor is secured to the environment when said threaded rod is engaged with said 5double expansion-type anchor. 
However, Powers teaches a double expansion-type anchor secured to an environment when a threaded rod is engaged with said double expansion-type anchor (roll over image; powers double expansion anchor can be secured to mounting objects using a threaded fastener).
Thus, Richardson modified by Powers teaches said mounting location hole having is a double expansion-type anchor, said double 4expansion anchor is secured to the environment when said threaded rod is engaged with said 5double expansion-type anchor (for the sake of improving fastening strength in mounting locations of questionable anchoring strength as taught in Powers, the hole 32 at the bottom wall 132 of base in Figs 9 and 10 of Richardson, as mounting location can be modified to add a double expansion anchor as taught by Powers, as shown in roll-over image, double expansion anchor of Powers can be secured to the bed frame, while the threaded rod of anchor fastener 19 of Richardson can be engaged with the double expansion-type anchor of Powers, and securely mounted to bed frame). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Richardson by Powers based on the rationale that as described in Richardson that the anti-ligature or ligature resistant restraint device is adapted to use for intensive use furniture (see [0001]), such as for a bed (see fig. 18).  Since the furniture is intensively used, therefore, it would be logical to reason that the usage of the anti-ligature device with respect to restraints/straps can lead to significant wear and tear over time when attached to the intensively used furniture, therefore any significant improvement in fastening longevity and reliability to restrained object over time would be required for the ligature resistant restraint device to survive intensive usage over time, and not to become loosened and/or detached eventually, thereby causing potential danger to people.

Allowable Subject Matter
Claim(s) 3, 6 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lockett-Ford (GB 2502290 A) discloses an anti-ligature device.
deLoache (US 10610037) discloses a ligature resistance hook.  Wendt (US 20200289305A1) discloses a restraint assembly with a lock. Riley (US 20180347229A1) discloses anti-ligature handle and escutcheon mechanism. Preta (US 6955511B1) discloses a retractable anchor device.  Karl (US 20190254898A1) discloses furnishings having a ligature-resistant structural elements. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DING Y TAN/
Examiner, Art Unit 3632  

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632